Blandford, Justice.
[Prince Knight was arraigned in the county court of Brooks county, on an accusation charging him with the larceny of certain bacon, the property of Joseph Mabbett and Mrs. Mabbett. He pleaded autrefois acquit, alleging that he had previously been arraigned, tried and acquitted upon an accusation charging him with the larceny of bacon belonging to Joseph Mabbett; that the two transactions were identical; and that the present charge was for the larceny of the same bacon as that involved in the other accusation. This plea was stricken by the county judge, and error was assigned thereon by certiorari. The superior court overruled the certiorari, and defendant excepted.]